Name: 83/407/EEC: Commission Decision of 29 July 1983 approving an amendment to the framework programme pursuant to Council Regulation (EEC) No 1362/78 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy; NA;  EU finance;  cultivation of agricultural land;  agricultural structures and production
 Date Published: 1983-08-24

 Avis juridique important|31983D040783/407/EEC: Commission Decision of 29 July 1983 approving an amendment to the framework programme pursuant to Council Regulation (EEC) No 1362/78 (Only the Italian text is authentic) Official Journal L 233 , 24/08/1983 P. 0036 - 0036*****COMMISSION DECISION of 29 July 1983 approving an amendment to the framework programme pursuant to Council Regulation (EEC) No 1362/78 (Only the Italian text is authentic) (83/407/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1362/78 of 19 June 1978 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno (1), and in particular Article 5 thereof, Whereas the Italian Government on 25 March 1983 forwarded an amendment to the framework programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno approved by Commission Decision 79/1057/EEC of 29 November 1979 (2); Whereas the amendment replaces 80 000 hectares referred to in the framework programme, for which the public hydraulic works cannot be carried out as scheduled, by 80 000 hectares for which the hydraulic works can be carried out; Whereas this amendment is consistent with the objectives and conditions of Regulation (EEC) No 1362/78; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the framework programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno forwarded by the Italian Government pursuant to Regulation (EEC) No 1362/78 on 25 March 1983 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 166, 23. 6. 1978, p. 11. (2) OJ No L 322, 18. 12. 1979, p. 30.